Citation Nr: 1137370	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  [Due to the location of the Veteran's residence, the RO in Detroit, Michigan currently has original jurisdiction over the Veteran's claim.] 

In February 2009, the Veteran presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder has indeed been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO in Detroit, Michigan continued a previous denial of service connection for a psychiatric disorder. 

2.  The evidence associated with the claims folder subsequent to the Detroit RO's June 2004 rating action, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which continued a prior denial of service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the June 2004 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) has changed the standard for processing veterans' claims.  The VCAA provides for the duties to notify and to assist an appellant in the development of his/her claim but leaves intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA not required to provide a medical examination or opinion).

Specifically, in a new and material claim, the VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with a VCAA notice letter in April 2007.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the evidence received since the June 2004 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Thus, the Board will proceed to a decision.  

Analysis 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2011)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in January 2007, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  According to 38 C.F.R. § 3.384  (2011), the term "psychosis" includes the following: a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 


The Veteran was originally denied service connection for a psychiatric disorder in a May 1993 rating action.  The Veteran perfected an appeal and his claim was denied by the Board in January 1997. 

Thereafter, in February 2004, the Veteran attempted to reopen his previously denied claim for a psychiatric disorder. That issue was denied in a June 2004 rating action.  The Veteran was notified of this decision and of his appeal rights in a June 2004 letter but did not initiate an appeal of that denial.

When the Veteran's claim of entitlement to service connection for a psychiatric disorder was denied in June 2004, the record contained the Veteran's service treatment records, VA treatment records, multiple lay statements and an April 1995 hearing transcript.  These documents indicate that the Veteran complained of "changes emotionally, mentally, and physically" during service.  See a May 1979 treatment record.  He was diagnosed with a "structural anxiety reaction, probably occupational."  Following service, in March 1995, the Veteran was observed to have "symptoms of a psychotic condition."   He has since been diagnosed with paranoid schizophrenia.  See a January 2002 VA treatment record.  In a June 1995 statement, the Veteran's father indicated that the observed that the Veteran exhibited behavioral changes shortly after returning from service. 

Based on this evidence, the June 2004 rating action continued the prior denial of service connection for a psychiatric disability.  The basis of the continued denial was that VA had not received any additional evidence which suggested that a psychosis developing within one year of the Veteran's separation from service, or that a nexus existed between the Veteran's diagnosed mental disability and his military service (in other words, a deficiency in the third Shedden element).

The June 2004 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since June 2004] raises a reasonable possibility of substantiating the Veteran's claim.

As noted above, in the June 2004 rating action, the Detroit RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder because there was no evidence of a psychosis within one year of the Veteran's separation from service or evidence of a relationship between the Veteran's psychiatric disorder his military service. 

The evidence associated with the Veteran's claims folder since the June 2004 rating action includes VA treatment records, statements from the Veteran, and his February 2009 hearing transcript.

With respect to the recently received lay statements, in July 2007, the Veteran indicated that his psychiatric disability developed in 1980, within one year of his separation from service. This evidence is "new" in that it was not of record at the time of the June 2004 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran developed a psychosis within the one year presumptive period set forth in 38 C.F.R. § 3.309.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a been diagnosed with schizophrenia, and he has indicated that this disability developed within one year of his separation from service and has continued to the present date, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder has been received.  The Board grants this aspect of the Veteran's appeal.  The underlying claim for service connection for a psychiatric disorder will be addressed in the Remand portion of this decision.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the appeal of this issue is allowed. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for a psychiatric disorder must be remanded for further evidentiary development.  

As described above, there is now of record evidence, in the form of a July 2007 statement, which indicates that the Veteran developed a psychosis within one year of his separation from service.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, while the Veteran's is competent to testify that he believed his "mental awareness" had declined within one year of his separation, the record does not indicate that he has the necessary medical training or experience to comment on complex medical questions such as whether a psychosis existed at that time, or whether his current psychiatric disorder is related to his military service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The record does not currently contain a competent opinion linking the Veteran's current psychiatric disorder to his military service or whether the Veteran developed a psychosis within one year of his separation from service.  Under these circumstances, a nexus opinion must be obtained.  See McLendon, 20 Vet. App. at 79; Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Furthermore, the evidence of record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See a March 1995 VA treatment record.  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

Finally, the Board notes that the Veteran was recently hospitalized for psychiatric problems in August 2008.  While the discharge summary is of record, the Veteran's admission and treatment reports are not included in the claims folder.  Additionally, during an April 1995 hearing, the Veteran testified that he received psychiatric treatment at a VA hospital in Michigan during 1982-83.  See the hearing transcript, page 3. These records should be obtained and associated with his claims folder. 38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

2.  Procure and associate with the claims folder copies of previously unobtained records of psychiatric treatment that the Veteran may have received at the VA Allen Park Hospital from 1982-1983 and the Veteran's treatment records from the Detroit, Michigan VA Medical Center from August 6, 2008 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

For any psychiatric disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  The examiner should also indicate whether any diagnosed psychiatric disability had its onset within one year of the Veteran's separation from service.  A complete rationale for any opinion rendered must be provided.  

4.  Following completion of the above, adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


